         Case 3:20-cr-00058-KAD Document 91 Filed 10/20/20 Page 1 of 2

                       UNITED STATES ATTORNEY’S OFFICE
                           DISTRICT OF CONNECTICUT

                                 ARRAIGNMENT

                            Honorable Robert M. Spector
                            United States Magistrate Judge
                             United States District Court
                                  141 Church Street
                              New Haven, Connecticut

                             Thursday, October 29, 2020
                                    2:30 P.M.


UNITED STATES OF AMERICA             DOCKET NO. 3:20CR58 (KAD) RKALE

              v.
                                     18 USC § 1962(c) – COUNT ONE
JAYLEN WILSON,                       RICO - RACKETEERING
a.k.a. “Jay-Dot”
James K. Filan, Esq.                 PENALTY:
                                     MAXIMUM OF 20 YEARS OF IMPRISONMENT
                                     FINE OF $250,000
                                     SUPERVISED RELEASE OF NO MORE THAN 3 YRS
                                     SPECIAL ASSESSMENT OF $100.00

                                     18 USC § 2312 – COUNT THREE
                                     INTERSTATE TRANSPORTATION OF STOLEN VEHICLE

                                     PENALTY:
                                     MAXIMUM OF 10 YEARS OF IMPRISONMENT
                                     FINE OF $250,000
                                     SUPERVISED RELEASE OF NO MORE THAN 3 YRS
                                     SPECIAL ASSESSMENT OF $100.00

                                     21 USC §§ 841(a)(1), 841(b)(1)(C) – COUNT NINE
                                     POSSESSION WITH INTENT TO DISTRIBUTE HEROIN

                                     PENALTY:
                                     MAXIMUM OF 20 YEARS OF IMPRISONMENT
                                     FINE OF $1 MILLION
                                     SUPERVISED RELEASE OF 3 YRS UP TO LIFE
                                     SPECIAL ASSESSMENT OF $100.00
            Case 3:20-cr-00058-KAD Document 91 Filed 10/20/20 Page 2 of 2

                                       18 USC §§ 924(c)(1)(A), 924(c)(2) – COUNT TEN
                                       POSSESSION OF A FIREARM IN FURTHERANCE OF A
                                       DRUG TRAFFICKING CRIME

                                       PENALTY:
                                       MAXIMUM OF LIFE OF IMPRISONMENT
                                       MANDATORY MINIMUM OF 5 YRS OF IMPRISONMENT
                                       FINE OF $250,000
                                       SUPERVISED RELEASE OF 5 YRS
                                       SPECIAL ASSESSMENT OF $100.00

                                       21 USC §§ 841(a)(1), 841(b)(1)(C) – COUNT ELEVEN
                                       POSSESSION WITH INTENT TO DISTRIBUTE HEROIN
                                       AND COCAINE BASE

                                       PENALTY:
                                       MAXIMUM OF 20 YEARS OF IMPRISONMENT
                                       FINE OF $1 MILLION
                                       SUPERVISED RELEASE OF 3 YRS UP TO LIFE
                                       SPECIAL ASSESSMENT OF $100.00

                                       18 USC §§ 924(c)(1)(A) & 924(c)(2) – COUNT TWELVE
                                       POSSESSION OF A FIREARM IN FURTHERANCE OF A
                                       DRUG TRAFFICKING CRIME

                                       PENALTY:
                                       MAXIMUM OF LIFE OF IMPRISONMENT
                                       MANDATORY MINIMUM OF 5 YRS OF IMPRISONMENT
                                       FINE OF $250,000
                                       SUPERVISED RELEASE OF 5 YRS
                                       SPECIAL ASSESSMENT OF $100.00




TO:   HONORABLE KARI A. DOOLEY – UNITED STATES DISTRICT JUDGE
      HONORABLE ROBERT M. SPECTOR – UNITED STATES MAGISTRATE JUDGE

CC:   UNITED STATES ATTORNEY'S OFFICE - BRIDGEPORT, NEW HAVEN & HARTFORD
      UNITED STATES MARSHAL'S OFFICE – NEW HAVEN
      UNITED STATES CLERK'S OFFICE - NEW HAVEN
      UNITED STATES PROBATION OFFICE – NEW HAVEN
      SPECIAL AGENT ERIN MCNAMARA – FEDERAL BUREAU OF INVESTIGATION
      JAMES K. FILAN, ESQ. – FILAN, LLC
           315 POST ROAD WEST, WESTPORT, CT 06880
